EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heidi Nebel on October 8, 2021.

The application has been amended as follows: 

Cancel claims 1-19

Delete claim 20 and insert new claim 20 as follows:

--20. A method of cleaning a surface comprising:

A)	diluting a concentrated cleaning composition with water at a ratio between about 1:2 and about 1:250 of concentrated cleaning composition to water to form a use solution; wherein said concentrated cleaning composition comprises;
	a) a high foaming anionic surfactant, 
	b) a coupling agent, 
	c) a divalent ion, 
	d) a humectant; and
	e) a C6, C7, C8, C9, or C10 linear alcohol booster, wherein the ratio of
linear alcohol to anionic high foaming surfactant is between about 1:100 and 1:200;
B)	contacting a surface with said use solution; and
C)	rinsing the surface.--

Delete claim 21 and insert new claim 21 as follows:
--21.	The method of claim 20, wherein the cleaning composition further comprises an amine oxide surfactant.—

Delete claim 22 and insert new claim 22 as follows:
--22. The method of claim 21, wherein said anionic surfactant is between about 20 wt.% and about 50 wt.% of the concentrated cleaning composition, said coupling agent is
between about 0.05 wt.% and about 5 wt.% of the concentrated cleaning composition, said amine oxide surfactant is between about 1 wt.% and about 40 wt.% of the
concentrated cleaning composition, said divalent ion is between about 0.1 wt.% and about 8 wt.%, and said humectant is between about 4 wt.% and about 30 wt.% of the concentrated cleaning composition.--

Delete claim 23 and insert new claim 23 as follows:
--23. The method of claim 20, wherein the composition further comprises a linear alcohol ethoxylate of a fatty alcohol with between 6 and 18 carbons and is between about 0.1 wt.% and about 20 wt.% of the composition.—

Add new claims 24-30 as follows:

--24.  The method of claim 20 wherein the composition is essentially free of a non-linear alcohol.--	

--25.  The method of claim 20 wherein the composition is essentially free of an alcohol that is shorter than C6.--	

--26.  The method of claim 20 wherein the composition is essentially free of an alcohol longer than C12.—

--27.  The method of claim 20 wherein the composition is free of propylene glycol.--	

--28.  The method of claim 20 wherein said coupling agent comprises an aromatic sulfonate.--	

--29.  The method of claim 28 wherein said coupling agent is sodium xylene sulfonate.—

--30.  The method of claim 20 wherein said humectant is hexylene glycol.--	

The following is an examiner’s statement of reasons for allowance: Applicants have claimed a method according to claim 20 as set forth above.  While all components are known for use in cleaning compositions, the prior art does not teach a cleaning composition with these medium chain alcohols in such relatively low amounts (less than 0.5%) in conjunction with the other ingredients, and so the present claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/           Primary Examiner, Art Unit 1761